*304The opinion of the court was delivered by
Reed, J.
The method of ascertaining the amount of taxes to be collected in the year 1875 for state expenditures, is designated by the act of April 8th, {Laws, 1875, p. 80,) and for ascertaining the amount of taxes for maintaining public schools, by act of March 27th, 1874. Revision, 1874, p. 786, § 77.
Eor the purpose of the state expenditures one and a-half mills, and for school purposes two mills “ shall be assessed, levied and collected on the inhabitants of this state, and upon the taxable real and personal property therein, as exhibited by the last abstract of ratables from the several counties, made out by the several boards of assessors' and filed in the office of the comptroller of the treasury.”
It is the duty of the comptroller to apportion the said tax, and, at the rate aforesaid, among the several counties, in proportion to the amount of taxable real and personal estate of said counties respectively, as shown by the abstracts respectively, as aforesaid.
He is to transmit to the county collector of each county, on or before the 1st day of May, a statement of the amount apportioned to said county. The county collector is to lay the said statement before the board of assessors at their next meeting.
The provision for the meeting of the assessors, is found in the tax act. Nix. Dig. 938, pl. 3, and 94, 95.
It is the duty of the board, at their next meeting, to break up the amount, as stated by the comptroller, among the several townships.
Are they to make the apportionment by levying the one and a-half and two mill- tax respectively upon the property of each township, as exhibited by the abstract of ratables of 1874 ? I clearly think not.
Although the two acts speak of levying this state and school tax of a certain per cent, upon the real and personal property of the state, as exhibited by the last abstract, i. e. the abstract of 1874 — it means when construed with the other portions of the same acts, and with the general tax law, that an amount *305shall be levied equivalent to the said per cent, upon said property.
That it shall be broken up among the counties by the comptroller, according to the abstract of 1874. But when the county comes to distribute it among the townships, a different rule must prevail.
The school law (§ 77) says, that the school tax is to be assessed and collected at the same time, and in the same manner as the state tax. The state tax of one and a-half mills is to be assessed and collected in accordance with the general tax law. Laws, 1875, p. 81.
By section ninety-four of that law (Nix. Dig. 953) it is provided that when any money shall be directed to be assessed for state or county purposes, it shall be the duty of the assessors to meet, and for each assessor to produce his duplicate of the value of real and personal property by him assessed, &c.
By section ninety-five they are to ascertain the whole amount of taxable property after deduction of debts, and shall fix and adjust the proportion or quota of tax to be levied and collected in each township and ward, in proportion to said value.
It is perceived that the only evidence the board has before them is the duplicate of taxable property for the then present year.
They meet for the express purpose of apportioning both state and county taxes. The abstract of the previous year is not before them. It is on file in the comptroller’s office, and in the hands of the several collectors of the preceding year.
There is no standard of apportionment contemplated by the law, except the value of the property as shown by their duplicates, which the law requires to be produced for that purpose.
The method of apportionment as adopted by the board of assessors was, therefore, erroneous.
Upon reaching this result by the agreement of counsel, the application for the writ of mandamus is denied.